 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
          CESAR PIMENTEL,                                 Case No. 1:19-cv-01088-AWI-SKO
 9
                          Plaintiff,
10             v.                                         ORDER FINDING SERVICE OF
                                                          COMPLAINT APPROPRIATE AND
11        HANFORD POLICE OFFICERS ALFRED                  FORWARDING SERVICE DOCUMENTS
          RIVERA and MARK CARRILLO,                       TO PLAINTIFF FOR COMPLETION
12                                                        AND RETURN WITHIN THIRTY DAYS
                          Defendants.                 /
13                                                        (Docs. 4, 5, 6)

14                                                        THIRTY (30) DAY DEADLINE

15

16
             On August 9, 2019, Plaintiff Cesar Pimentel, proceeding pro se, filed a civil rights complaint
17
     against Defendants Hanford Police Officers Alfred Rivera and Mark Carrillo alleging a failure to
18
     provide medical assistance claim and a violation of due process under 42 U.S.C. § 1983. (Doc 1.)
19
     Plaintiff’s Complaint was screened pursuant to 28 U.S.C. § 1915(e)(2), and he was given the choice
20
     to file a first amended complaint or to proceed on his failure to provide medical assistance claim
21
     and dismiss his due process claim. (Doc. 4.) On September 27, 2019, Plaintiff notified the Court
22
     that he wished to proceed only on his failure to provide medical assistance claim (see Doc. 5), and,
23
     as such, the Court entered an order regarding the dismissal of Plaintiff’s due process claim on
24
     October 3, 2019 (see Doc. 6).
25
             Accordingly, it is HEREBY ORDERED that:
26
     1.      Service is appropriate on the following defendants:
27

28
 1                    Hanford Police Officer Alfred Rivera
 2                    Hanford Police Officer Mark Carrillo
 3 2.         The Clerk of Court shall send Plaintiff two (2) USM-285 forms, two (2) summonses, a
 4 Notice of Submission of Documents form, an instruction sheet, and a copy of the complaint, filed

 5 August 9, 2019 (Doc. 1).

 6 3.         Within thirty (30) days from the date of this order, Plaintiff shall complete the attached
 7 Notice of Submission of Documents and submit it to the Court with the following documents:

 8            a.      A completed summons for each defendant listed above;
 9            b.      A completed USM-285 form for each defendant listed above; and
10            c.      Three (3) copies of the endorsed complaint, filed August 9, 2019 (Doc. 1).
11 4.         Plaintiff need not attempt service on the defendants and need not request waiver of service.
12 Upon receipt of the above-described documents, the Court will direct the United States Marshal to

13 serve the above-named defendants pursuant to Federal Rule of Civil Procedure without payment of

14 costs.

15 5.         The failure to comply with this order will result in a recommendation that this action
16 be dismissed for failure to obey a court order and failure to prosecute.

17

18 IT IS SO ORDERED.

19
     Dated:        October 4, 2019                                /s/   Sheila K. Oberto             .
20                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                       2
